NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARCUS J. MOORE,                                No. 21-16229

                Plaintiff-Appellant,            D.C. No. 1:20-cv-01672-DAD-EPG

 v.

R. SCHLICHTING, C/O at Sierra                   MEMORANDUM*
Conservation Center,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Marcus J. Moore appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging sexual assault,

sexual harassment, and violation of his right to due process by prison officials. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court's


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We affirm.

      The district court properly dismissed Moore’s Eighth Amendment claims

because Moore failed to allege facts sufficient to state a plausible claim. See

Bearchild v. Cobban, 947 F.3d 1130, 1144-45 (9th Cir. 2020) (setting forth the

elements for a claim of sexual assault by a correctional officer); Austin v. Terhune,

367 F.3d 1167, 1172 (9th Cir. 2004) (concluding that sexual gesturing from a

control booth was not sufficiently serious to constitute an Eighth Amendment

violation); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although

pro se pleadings are liberally construed, a plaintiff must allege facts sufficient to

state a plausible claim).

      The district court properly dismissed Moore’s due process claim arising

from a prison disciplinary hearing where his good-time credits were forfeited

because it is not cognizable as a § 1983 claim. See Edwards v. Balisok, 520 U.S.

641, 646-48 (1997) (holding that a claim for monetary and declaratory relief

challenging the validity of procedures used to deprive a prisoner of good-time

credits is not cognizable under § 1983).

      Moore’s motion for appointment of counsel (Docket Entry No. 5) is denied.

      AFFIRMED.




                                           2                                     21-16229